         Case 6:20-cv-01204-MK          Document 1-1       Filed 07/23/20      Page 1 of 5




Attachment File to the Complaint for civil case


COMPLAINT for Civil Conspiracy, Deprivation of civil rights. Negligent Infliction of emotional
Distress,
Outrage and tortious interference.
Comes now Plaintiff Michael T Kali representing himself for the mean time.

1. Parties:

1.1 Plaintiffs Michael Kali, Reside in Salem Oregon and resident of Marian County, Michael is a
Master Structural Engineer graduated from University of Houston in 2001 and worked for the
Major US Engineering firms, where the pay is the highest in the world, Michael Kali is a US
citizen.

1.2 Defendants, Central Intelligence services (CIA) is one off the biggest intelligence agencies in
united states, and it is located in different cities in the united states and it has it's headquarter
in Washington, DC

2. Facts:

2.1 Kali worked as a Master structural engineer for the biggest and the most prestige structural
firm in United stated, where the industry vary from refinery to nuclear to commercial building,
Michael Kali performance was above expectation, due to his Master degree from top
Universities in Texas, with outstanding grades.

2.2 In January 2006, a team of intelligence services, later found to be members of the CIA, came
to plaintiff's company, wood group Mustang, Company specialize in refinery and offshore
design, while the Plaintiffs was working as structure Engineer.

2.3 However the CIA agents put a teams around plaintiff's office, and they started interviewing
each individual in the engineering department, first was the idea was to protect American
technology, from being compromise by oversees government, so far no harm was done to the
plaintiff's.

2.4 The agents starting playing psychological games, for whatever reason. The plaintiff became
disturb and tired, after that the agents start talking to plaintiff's wife, and treating her, and ail
the people they interviewed, that they will be punished if they told him what is going on, and
when plaintiffs wife, told him about some people involved in the action, she experienced a
swell of the neck and hard breathing, since then she never told plaintiffs anything, and that led
to divorce, the people she mentioned was one family member, and a new next door neighbor.



                                                                                      Page 115
         Case 6:20-cv-01204-MK          Document 1-1       Filed 07/23/20      Page 2 of 5




2.5 As the operation continued and the objectives became clear to the plaintiffs, in In 2006 to
2007 the plaintiffs moved to a different company, GDI Engineering, located in Houston, Texas,
and specialize, in refinery design, and manufacturing, same as Mustang, the same situation
start repeating itself, with more aggressive attitude. That where they mention that the
operation will continue 3 more weeks, that was 14-1/2 years ago, and the operation did not
stop. Which it means after 3 weeks the agents involve will reveal their intention, and should be
over.
The director of Engineering at GDI, Bob Varnado, met with the plaintiffs, and gave him a raise,
and said that the industry, is in a need of engineers, with my background, and mentioned to the
GIA lead that it is time to leave the company. But Bob was fired from his Job and a new director
of engineering took his place, his name was Jerry Helms, where he immediately terminate the
plaintiffs employment.

2.6 In Jan 2008 the plaintiff immediately was offered a contract job at Ghicago bridge & Iron
(GBI) located, in Beaumont, Texas, to work on a multi-billion dollar project, on the Offshore of
Brazil,
While waiting on the project to kick off, the plaintiffs start working on designing a refinery in
Trinidad (an island of the shores of Venezuela) with great performance and admiration of the
team lead, where many GIA agents, never too far, but much quieter than GDI Engineering
The Big project from Brazil, was given to another company, and the plaintiff find himself out of
Work again.

2.7 Soon after the plaintiff, was offer a job at a nuclear facility, at Hanford in Richland (Tri city)
Washington late 2008, to work for the department of energy (DOE), a government agency.
Again a high presence of the GIA, NSA and other government agency, the plaintiff did his work
which meets the job requirements, at that location was high presence of federal agents, and
the GIA, the Defendant form teams around the plaintiff's office, playing games talking loud and
nothing related to engineering, while the plaintiff has to perform his duty with high accuracy.
The plaintiff met the project manager one on one, where he was told that there is more than 1
million foot of pipe racks support to be designed, and that should continue for at least 10 years,
and they are happy to have such a qualified employee on their team, while the plaintiff is very
experienced in this kind of work, he did a very good job, while the GIA team about 4 guys and a
girl kept their pressure with continuing psychological game, to see how the plaintiff will react to
working under pressure, as they refer to that kind of games, after one year, despite the
technical expertise and good performance, the plaintiff was dismissed from his work without
any reason, even his direct supervisor was not informed.

2.8 After the plaintiff's termination of his work, he went back to the woodlands Texas, where
he reside with his wife and his little girl.
He was immediately contacted, by the head of structural department of Halliburton, Brown &
Root, Adel Tawfik, to work on an offshore project in South Korea. Halliburton, is one of the
biggest and more advanced company in the world.
The same games, follow the plaintiffs, which made his life a living hell, and led to his
termination from his job.
                                                                                      Page 2 I 5
         Case 6:20-cv-01204-MK             Document 1-1        Filed 07/23/20       Page 3 of 5




2.9 The Plaintiff and despite his advance degree and better performance than most engineers,
has lost his hope of the possibility of working under normal conditions, and without the
harassment of the CIA and other government agency. The plaintiffs decide to open a solar
company, and he did very well, when the company grow he encounter same problems, where
he lost his customers and trained employees to individuals assumed to be CIA.

2.10 Since 2012 the plaintiff worked as a structural engineer in the following companies, (Burn
McDonalds in Saint Louis, Missouri), (Freeman and Curtis, in Houston Texas), (Polaris Engineering,
in Lake Charles Louisiana), (floor Daniels, in Greenville, SC), (TRS Inc. in phoenix, Arizona). Almost all of
the mentioned companies are in refineries and nuclear industries. Ending With the same results for the
Plaintiff. Employment termination due to CIA and other government agencies involvement in the above
companies.

2.11 In Jan 2017, the plaintiff came back to Hanford to work on the nuclear facilities in this huge
project. The plaintiffs performance was outstanding, fixing and repairing many projects, also
was involve in employee training, but again under unusual condition the plaintiff was ask to
meet someone at Starbucks, where his high security badge was taken away.

2.12 In Dec 2017, the plaintiff get a job at BHS Eugene Oregon, where despite excellent
performance his job got terminated, follow by termination of employment at C&l Eng. In Loui
KY, and Valley Fab Corporation - Brooks, OR.


3. Violation of civil rights and unlawful retaliation:

3.1 Plaintiffs incorporate each of the allegations which are stated above in support of this cause
of action.

3.2 Kali Exercise his right to work freely without the interference of the CIA agents.

3.3 Keli's right to due process and equal protection were violated by the CIA agents.

3.4 CIA agents unlawfully conspire against Kali by constructively spreading false rumors that.
Resulted in personal problems and Keifs loss of his jobs.

3.5 Kali was damaged by the wrongful act of the defendant.



4. Negligent inflict of emotional distress

4.1 Plaintiff incorporate each of the allegations which are stated above in support of this cause
of action.
4.2 The defendants CIA and its agents, engaged in the wrongful conduct described in this
complaint.

                                                                                           Page 3 I 5
         Case 6:20-cv-01204-MK          Document 1-1       Filed 07/23/20     Page 4 of 5




4.3 The defendant breached various duties they owned to Kali.

4.4 The defendant negligently inflicted emotional distress on Kali in each of the actions
described above.
Including but not limited to, failing to give Kali inform Kali the purpose of there actions.

4.5 Kali was damaged by the wrongful conduct of the defendant.


5. Neslieence and neElieence supervision

5.1 Plaintiff incorporate each of the allegations which are stated above in support of this cause
of action.

5.2 The defendants did not follow CIA procedures, and acted in cruel and misleading behavior,
when they engaged in the wrongful conduct described in this complaint.

5.3 The defendants breached the duties of ordinary intelligence agency, which their duties to
protect the citizens of this country, and other duties owned to Kali, including but not limited to
causing the termination to Kali's employments

5.4 Kali was damaged by the wrongful conduct of the defendant.


6. Outrage:

6.1 Plaintiff incorporate each of the allegations which are stated above in support of this cause
of action.

6.2 Defendants acted in the scope of their employment when they engaged in the outrageous
wrongful conduct described in this complaint.

6.3 Defendants should knew or have known that Kali has no prior military or intelligence
experience, and there action will have devastating results on Kali and his family.

6.4 Defendants knew the serious nature of his action and the potentially devastating
consequences that their conduct will have on Kali's professional career.

6.5 It Is outrages that Defendants has dismissed all the fact that such action will have severe
consequences on Kali's, state of mind and health, and his family.

6.6 The defendants intentionally inflicted emotional distress on Kali.

6.7 Kali was damaged by the wrongful conduct of the defendants.
                                                                                     Page 415
         Case 6:20-cv-01204-MK              Document 1-1   Filed 07/23/20     Page 5 of 5




7. Tortious interference

7.1 Plaintiffs incorporate each of the allegations which are stated above in support of this cause
of action.

7.2 Defendants intentionally and wrongfully interfered with kali's relation with the structural
department and his direct supervisor, and relation was terminated.

7.3 Kali was damaged by the wrongful conduct of the defendant.


8. Civil Conspiracy

8.1 Plaintiffs incorporate each of the allegations which are stated above in support of this cause
of action.

8.2 Defendants conspire to violate the law and to damage Kali.

8.3 Kali was damaged by the wrongful conduct of the defendants.


9.0 Conclusion:

The agents of the CIA, and without the plaintiff's permission has violated his work place, by
conducting a psychological mind games, which includes a loud talks, intimidating coughs, laughs
and treats, around plaintiff's office, during plaintiff's working shift, the intimidation will follow
the plaintiff after work, to his home and anywhere he goes.

The consequences are not only loss of work and money, it cause and for a short time, a severe
mental situation, and health problems.

Another harassment cases including police officers, with their sirens at the plaintiff's residence,
and with time it cause a severe anger issues and health problems.

The question is, why the plaintiff's always got jobs in the best companies in the world, the
answer is that these companies looking for the best engineers, in the country.


Signed at (Salem, OR)           on (date)

Respectfully Submitted, Michael T Kali




                                                                                     Page 515
